Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 02/24/2022 has been entered. Claims 1-20 are pending. No claim is amended, added, or cancelled. 

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: Syed does not teach or suggest “determining a first application function user plane edge device from first available application function user plane edge devices.”
In response to the applicant’s argument Syed in page 8, paragraph 2 teaches the ME 300 can select a central anchor point and in page 9, paragraph 6-8 a criterion for selecting an anchor point, when a low delay or lossless is required, a central anchor point is preferable because it can perform preservation such as IP address, selection criteria for various anchor points can be used. Therefore, the central anchor point is selected from a plurality of anchor points based on its performance such as low delay or high-quality handover (lossless) can be provided can be provided even to the UE with high mobility or the UE performing communication with high real-time (low delay) communication. The broadest interpretation of the edge devices can be any entities that can provide the same functionalities as the edge devices. Therefore, the anchor points provide the same functionalities as the edge devices.   
In addition, in page 12, paragraph 6 Syed describes that a plurality of anchor points (Anchor-1, Anchor-2 such as local anchor points or central anchor points) are provided in the CN-U, that is, in the user plane function (UP function 40) of the core network. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. (WO2017195851A1) hereinafter Syed in view of XIA et al. (EP 3107352 A1) hereinafter XIA.
Regarding claim 1, Syed teaches a method for managing a media transmission path (i.e. controlling a path switching point, page 2, paragraph 5) applied to a first application function control plane device (i.e. ME 300 which is a control device that controls a path switching point (provide a control plane function), page 2, paragraph 6), comprising: obtaining a first location of a first terminal (i.e. acquire the mobility information indicating the mobility of the UE, page 5, paragraph 5); determining a first application function user plane anchor device corresponding to the first terminal (i.e. selecting an anchor point according to the attributes and states of the UE, page 14, paragraph 2), and determining a first application function user plane edge device from first available application function user plane edge devices (i.e. the ME 300 can select a central anchor point, page 8, paragraph 2); wherein the first application function user plane edge device is an application function user plane edge device that has a minimum transmission delay in the first available application function user plane edge devices (i.e. a criterion for selecting an anchor point, when a low delay or lossless is required, a central anchor point is preferable because it can perform preservation such as IP address, selection criteria for various anchor points can be used page 9, paragraph 6-8), wherein the transmission delay is between the first application function user plane edge device and the first terminal at the first location (i.e. when a central anchor point is selected, high quality handover (lossless) can be provided even to the UE 100 with high mobility or the UE 100 performing communication with high real-time (low delay) communication, page 14, paragraph 1); and wherein the first available application function user plane edge devices comprise one or more application function user plane edge devices that can be used by the first terminal at the first location (i.e. the ME 300 selects an anchor point from among a plurality of anchor points based on the user information of the UE and notifies the selected anchor point to the UE, page 13, paragraph 7); and establishing a second media transmission path, the second media transmission path is used to transmit media content between the first application function user plane edge device and the first terminal (i.e. The ME 300 transmits an Attach / PDN Connection Accept, which is a response to the Attach / PDN Connection Request (APN), to the UE 100 (S 30). The Attach / PDN Connection Accept includes information on the selected anchor point. Based on the content of the Attach / PDN Connection Accept, the UE 100 establishes a route to the external network 50 and starts transmission of data (IP packet) in the upstream direction or reception of downlink data (IP packet) (S40). At this time, a central anchor point (anchor point AC) is set on the route, page 7, paragraphs 5-6).
However, Syed does not explicitly disclose establishing a first media transmission path, wherein the first media transmission path is used to transmit media content between the first application function user plane anchor device and the first application function user plane edge device.
However, XIA teaches establishing a first media transmission path (i.e. a first session establishing unit, configured to establish a first session with the third party application function, Abstract), wherein the first media transmission path is used to transmit media content between the first application function user plane anchor device and the first application function user plane edge device (i.e. establishing, by the anchor entity, a websocket websocket connection to the third party application function by means of one handshake; and receiving, by the anchor entity, the first session request that is transmitted over the websocket connection by the third party application function, [0013]).
Based on Syed in view of XIA it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of XIA to the system of Syed in order to increase path switching capability of Syed system.  

Regarding claim 2, Syed teaches determining, by the first application function control plane device, the first application function user plane edge device from first available application function user plane edge devices comprises one or more of: determining, from the first available application function user plane edge devices, an application function user plane edge device whose physical location is closest to the first location as the first application function user plane edge device (i.e. selecting a central anchor point when a suitable anchor point (BS 200) exists near the UE 100. From the viewpoint of ensuring continuity of sessions (routes), a central anchor point is preferable because it can perform preservation such as IP address, pages 5-7); determining, from the first available application function user plane edge devices, an application function user plane edge device having a maximum transmission bandwidth as the first application function user plane edge device, wherein the transmission bandwidth is between the application function user plane edge device and the first terminal (i.e. the information acquisition unit 310 can acquire the traffic pattern of the data transmitted and received by the user device. The traffic pattern indicates how often and how much data (mainly user data) transmitted or received by the UE 100 is transferred, and in brief, the transmission rate (communication speed ), page 5, paragraphs 7-8); and determining, from the first available application function user plane edge devices, an application function user plane edge device with the lightest load as the first application function user plane edge device (i.e. the ME 300 may maintain the number of handovers executed by the UE 100 and may select a central anchor point according to the number of handovers, page 9, paragraph 5).

Regarding claim 3, Syed does not explicitly disclose establishing, by the first application function control plane device, the first media transmission path comprises: separately sending a bearer establishment request to the first application function user plane anchor device and the first application function user plane edge device.
However, XIA teaches establishing, by the first application function control plane device, the first media transmission path comprises: separately sending a bearer establishment request to the first application function user plane anchor device (i.e. a session request sending subunit, configured to transmit the first session request to the anchor entity over the websocket connection, [0010]) and the first application function user plane edge device (i.e. sends a second session request to the destination entity in the network, [0042]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Syed teaches establishing, by the first application function control plane device, the second media transmission path comprises: obtaining an identifier of the first application function user plane edge device (i.e. the central anchor point are provided in the SGW-U / PGW-U constituting the UP function, page 11, paragraphs 3-4); and transmitting an identifier of the first application function user plane edge device to a session management function device, so that the session management function device selects a first user plane function device for the first terminal from a first available user plane function device, wherein the first user plane function device is configured to connect the first terminal to the first application function user plane edge device (i.e. the CP function 30 (CN-CP) creates a session with the CN-U Anchor-1 and provides a forwarding rule for the UE 100 to the CN-U Anchor-1 (S 525). Specifically, the CP function 30 (CN-CP) provides an event related to the traffic of the UE 100, such as information on an application or a server accessed by the UE 100, and an IP address, page 12, paragraphs 8-9), wherein the first user plane function device is a user plane function device that has a minimum transmission delay in the first available user plane function devices, the transmission delay is between the first user plane function device is a user plane function device and the first application function user plane edge device, and the first available user plane function devices comprise one or more user plane function devices that can be used by the first terminal at the first location (i.e. when a central anchor point is selected, high quality handover (lossless) can be provided even to the UE 100 with high mobility or the UE 100 performing communication with high real-time (low delay) communication, by selecting an anchor point according to the attributes and states of the UE 100, it is possible to provide a communication service with higher quality while suppressing the processing load on the core network side, page 12, paragraphs 1-2).

Regarding claim 5, Syed does not explicitly disclose transmitting the identifier of the first application function user plane edge device to the session management function device comprises: sending, via a policy control function device, the identifier of the first application function user plane edge device to the session management function device.    
However, XIA teaches transmitting the identifier of the first application function user plane edge device to the session management function device comprises: sending, via a policy control function device, the identifier of the first application function user plane edge device to the session management function device (i.e. a case in which multiple AFs address a same PCRF by using a same PC may occur. As shown in FIG. 2, three AFs (which are an AF1, an AF2, and an AF3) simultaneously access a PCRF by using a PC. If the PCRF collects a network event that needs to be reported to the AF1, the PC cannot determine that the network event is to be forwarded to which one of the three AFs when the event is to be forwarded by using the PC, [0027]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 6, Syed teaches before determining, by first application function control plane device, the first application function user plane edge device, the method further comprises: obtaining information about a service executed by the first terminal, and determining that the service is a delay sensitive service (i.e. the ME 300 acquires user information indicating at least one of the attributes or the state of the UE 100 (S 210). For example, the ME 300 can acquire the following information, communication type (Voice, Video, Data) and Requested QoS and delay, page 3, paragraphs 9-10) 

Regarding claim 7, Syed teaches obtaining the first location of the first terminal comprises: obtaining the first location of the first terminal in a first session initiation request from the first terminal (i.e. The UE 100 transmits a PDN Connection Request (APN) to the ME 300 based on the content of the PDN Disconnect with Reconnection Request (S 80), page 8, paragraphs 1-4).

Regarding claim 8, Syed does not explicitly disclose the method further comprises: sending a second session initiation request to a second application function control plane device, wherein the request comprises an address of the first application function user plane anchor device for establishing a media transmission path between the first application function user plane anchor device and an application function user plane device corresponding to a second terminal, and the second application function control plane device is an application function control plane device corresponding to the second terminal.
However, XIA teaches the method further comprises: sending a second session initiation request to a second application function control plane device, wherein the request comprises an address of the first application function user plane anchor device for establishing a media transmission path between the first application function user plane anchor device and an application function user plane device corresponding to a second terminal (i.e. sends a second session request to the destination entity in the network, where the second session request includes identity information of the anchor entity and the identity information of the third party application function, [0042]), and the second application function control plane device is an application function control plane device corresponding to the second terminal (i.e. the second session request may further includes the identity information of the destination entity in the network, so that the destination entity in the network determines whether the second session request is sent to the destination entity, [0045]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Syed teaches the method further comprises: obtaining a second location of the first terminal (i.e. ME 300 which is a control device that controls a path switching point (provide a control plane function), page 2, paragraph 6); determining a second application function user plane edge device from second available application function user plane edge devices (i.e. selecting an anchor point according to the attributes and states of the UE, page 14, paragraph 2), wherein the second application function user plane edge device is an application function user plane edge device that has a minimum transmission delay in the second available application function user plane edge devices (i.e. a criterion for selecting an anchor point, when a low delay or lossless is required, a central anchor point is preferable because it can perform preservation such as IP address, selection criteria for various anchor points can be used page 9, paragraph 6-8), wherein the transmission delay is between the second application function user plane edge device and the first terminal at the second location (i.e. when a central anchor point is selected, high quality handover (lossless) can be provided even to the UE 100 with high mobility or the UE 100 performing communication with high real-time (low delay) communication, page 14, paragraph 1); and the second available application function user plane edge devices comprise one or more application function user plane edge devices that can be used by the first terminal at the second location (i.e. the ME 300 selects an anchor point from among a plurality of anchor points based on the user information of the UE and notifies the selected anchor point to the UE, page 13, paragraph 7); and establishing a fourth media transmission path, and the fourth media transmission path is used to transmit media content between the second application function user plane edge device and the first terminal (i.e. The ME 300 transmits an Attach / PDN Connection Accept, which is a response to the Attach / PDN Connection Request (APN), to the UE 100 (S 30). The Attach / PDN Connection Accept includes information on the selected anchor point. Based on the content of the Attach / PDN Connection Accept, the UE 100 establishes a route to the external network 50 and starts transmission of data (IP packet) in the upstream direction or reception of downlink data (IP packet) (S40). At this time, a central anchor point (anchor point AC) is set on the route, page 7, paragraphs 5-6).
However, Syed does not explicitly disclose establishing a third media transmission path, wherein the second media transmission path is used to transmit media content between the first application function user plane anchor device and the second application function user plane edge device.
However, XIA teaches establishing a third media transmission path, wherein the second media transmission path is used to transmit media content between the first application function user plane anchor device and the second application function user plane edge device (i.e. establishing, by the anchor entity, a websocket websocket connection to the third party application function by means of one handshake; and receiving, by the anchor entity, the first session request that is transmitted over the websocket connection by the third party application function, [0013]). Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 10, Syed teaches the method further comprises: after determining that the third media transmission path and the fourth media transmission path are successfully established, sending handover instruction information to the first terminal (i.e. The ME 300 transmits a PDN Disconnect with Reconnection Request to the UE 100 (S 70) in order to change the anchor point applied at the time of handover of the UE 100, page 8, paragraph 3), wherein the handover instruction information instructs the first terminal to be handed over from the first application function user plane edge device to the second application function user plane edge device, to continue to transmit the media content (i.e. the case of a handover using the anchor point AC, the path is switched between the UE 100 and the UP function 40. That is, the radio access network 20 is also changed, page 10, paragraph 5).

Regarding claim 11, Syed teaches the method further comprises: releasing the first application function user plane edge device and/or releasing the first user plane function device (i.e. The ME 300 transmits a PDN Disconnect with Reconnection Request to the UE 100 (S 70) in order to change the anchor point applied at the time of handover of the UE, (i.e. The ME 300 transmits a PDN Disconnect with Reconnection Request to the UE 100 (S 70) in order to change the anchor point applied at the time of handover of the UE 100, page 8, paragraph 3). 

Regarding claims 12-20, the limitations of claims 12-20 are similar to the limitations of claims 1-4, 6, and 8-9. Syed further teaches a processor and a memory, wherein: the memory is configured to store a program instruction; and the processor is configured to invoke and execute the program instruction stored in the memory (i.e. the ME 300 may be configured as a computer device including a processor 1001, a memory 1002, a storage, page 14 lines paragraph, 6). Therefore, the limitations of claims 12-20 are rejected in the analysis of claims 1-4, 6, and 8-9 above, and the claims are rejected on that basis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/24/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447